Citation Nr: 1215425	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  11-06 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability to include as secondary to service-connected chondromalacia patella, left knee.  

2.  Entitlement to service connection for a right knee disability to include as secondary to service-connected chondromalacia patella, left knee.  

3.  Entitlement to an increased disability rating in excess of 10 percent for service-connected chondromalacia patella, left knee.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law




ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to October 1976, from May 1983 to August 1983, and from February 1985 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The record shows that the Veteran initially requested a video conference hearing in connection with the issue of entitlement to service connection for a right knee disability.  However, in a May 2011 statement, the Veteran cancelled his request.  Accordingly, the Board finds that the Veteran's request for a hearing has been withdrawn.  38 C.F.R. § 20.704 (d) (2011).

The Board observes that the August 2010 rating decision denied the Veteran's claim to reopen the claim for service connection for a low back disability and the Veteran submitted a timely notice of disagreement with respect to the denial.  In December 2010, the RO issued a Statement of the Case with respect to the issue.  The Veteran submitted a timely VA Form 9 in March 2011 indicating that he wanted to appeal all of the issues listed on the Statement of the Case and any Supplemental Statements of the Case.  Although the Veteran only mentioned his claims for an increased disability rating for chondromalacia patella, left knee and service connection for a right knee disability under Box B of the Form 9, the Board finds that the claim as to whether new and material evidence has been presented to reopen a claim of service connection for a low back disability to include as secondary to service-connected chondromalacia patella, left knee is appropriately on appeal.  Cf. Evans v. Shinseki, 25 Vet. App. 7 (2011) (addressing situation in which a veteran checks the box on the Form 9 indicating that he wants to appeal all of the issues in the SOC, but then lists specific issues under box B).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To request Social Security Administration records and obtain a clarifying medical opinion.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.             § 3.159 (2011).

In a letter received by the Board in March 2011, the Veteran stated that he was under financial hardship and that he was only drawing disability income.  It is unclear as to whether the Veteran is referring to Social Security Administration disability benefits or his service-connected disability benefits.  The claims file does not contain any records from Social Security Administration (SSA) or any indication as to whether the Veteran currently receives disability benefits from SSA.  The United States Court of Appeals for Veterans Claims (Court) has held that, where VA has notice that a Veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Although the record is unclear, the Board finds that the case must be remanded to determine whether the Veteran receives SSA disability benefits and, if so, to obtain such records.  

Finally, the Veteran was afforded a VA examination in July 2010.  In pertinent part, the examiner opined that the Veteran's low back condition was less likely than not due to or a result of the Veteran's service-connected chondromalacia patella, left knee.  Although the examiner's opinion as to whether the low back condition was caused by the service-connected disability is adequate, his opinion as to whether it was aggravated by the service-connected disability is not adequate.  The examiner explained that chondromalacia patella would not be considered an aggravating factor.  However, the examiner did not provide any supporting rationale for the expressed opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine whether the Veteran's low back disability is permanently aggravated by the service-connected chondromalacia patella, left knee.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be asked to clarify whether he receives Social Security Administration (SSA) disability benefits.  If so, obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning the claim, and associate them with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.

2.  Refer the Veteran's claims folder to the July 2010 VA examiner or, if he/she is unavailable, to another suitably qualified VA examiner for a clarifying opinion.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should address whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran's low back disability is aggravated by the service-connected chrondromalacia patella, left knee.   By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



